ex104steinrobertoffer_image1.jpg [ex104steinrobertoffer_image1.jpg]


Exhibit 10.3


July 10, 2020         




Mr. Robert B. Stein
[***]
                
Dear Bob,


I am pleased to confirm our offer of employment to you for the position of
Executive Vice President, Research and Development (“EVP, R&D”) on behalf of
MiMedx Group, Inc. (“MiMedx” or “Company”), which employment is to commence on
or before July 27. In this position you will report directly to Tim Wright,
Chief Executive Officer.


Your initial base salary will be $19,230 (gross before deductions) per biweekly
pay period, which is equivalent to the gross amount of $500,000 on an annualized
basis. Your salary will be payable on a biweekly basis. Your future salary
adjustments will be in accordance with Company policy and based upon individual
and Company performance.


You will be eligible to participate in the MiMedx Group 2020 Operating Incentive
Plan (“OIP”) with an annual target bonus amount equal to fifty percent (50%) of
the base salary paid to you in accordance with the terms of such program in
effect from time-to-time. You will be eligible to begin participating in the OIP
effective upon joining the Company and will be prorated according to your start
date. Your 2020 OIP incentive will be calculated based on the achievement of
MiMedx financial targets and your individual objectives. The individual
objectives will be comprised of one or more key operational measures and/or
outcomes that are specific to your position and directly influenced by your
performance. In the 2020 OIP, specified portions of your above-referenced target
bonus will be allocated to a) MiMedx revenue performance, b) MiMedx Adjusted
Earnings Before Interest, Taxes, Depreciation and Amortization (“Adjusted
EBITDA”) and c) your performance in the attainment of your 2020 individual
objectives. Following the final approval of the 2020 OIP by the MiMedx Board of
Directors, you will receive further confirmation of the details of the 2020 OIP.


Based on the Company’s analysis of competitive data, the Company has established
a target annual long-term incentive value for each position eligible to
participate in the Company’s stock incentive program. This target is expressed
as a percentage of the participant’s annual base salary, and is used as a guide
by which to measure the appropriate and competitive value of the annual equity
grant to be proposed by the Company for approval by the Compensation committee.
In your position of EVP, R&D, your target annual long-term incentive value is
two hundred percent (200%) of your annual base salary.


As an incentive to enter into the employ of the Company prior to your receipt of
the bonus from your current employer, you will be eligible to receive a one-time
bonus payment in the amount of $250,000 (gross before deductions). This amount
will be payable within forty-five (45) days following the commencement of your
employment with MiMedx. You must be an active employee with the Company on the
date of payment in order to remain eligible for the above referenced one-time
bonus. In accordance with Company policy, should you voluntarily elect to
discontinue employment with MiMedx within twelve (12) months following the date
that the above-described one-time bonus was paid, you agree to repay to MiMedx
the full amount of the one-time bonus paid to you.


As an incentive to enter into employ of the Company, you will be eligible for a
restricted stock grant with a value of $500,000 (or 100% of your starting base
salary) dollars; the grant is contingent upon approval of


Innovations In Regenerative Biomaterials
MiMedx Group, Inc. | 1775 West Oak Commons Ct NE | Marietta, GA 30062 |
770.651.9100 | Fax 770.590.3550 | www.mimedx.com

--------------------------------------------------------------------------------





the Board of Directors, but the Company agrees to recommend the grant to the
Board no later than the next meeting of the Board. The grant will be made on
later of the date your employment commences or the date the Board approves the
grant (the “Grant Date”). The award will vest pro rata annually over three
years, provided that you continue to be employed by the Company on each vesting
date. The number of shares granted will be equal to such value divided by our
closing stock price on the Grant Date.


The terms of your offer include the specific compensation arrangements described
above, as well as, a Change of Control Severance and Restrictive Covenant
Agreement. This Agreement would initially be equal to twelve months of your
annual base compensation and twelve months of your annual target bonus. In
addition, the Company has engaged a compensation consultant, which is, among
other things, reviewing the Company’s severance plan(s) for executives. The
consultant and Management will make a formal recommendation to the Compensation
Committee of the Board of Directors at the July Compensation Committee Meeting
and Board of Directors Meetings. You will be entitled to the severance benefits
approved by the Compensation committee for non-CEO executives and will be
presented a retention agreement once such benefits are approved.


You will be eligible to participate in the Company’s medical, dental, vision,
life insurance, and disability benefits programs the first day of the month
following the date of your employment. You will be eligible to participate in
the MiMedx Group 401(k) Plan effective the first day of the month following your
employment.


Each such benefit shall be provided in accordance with the terms of the
applicable benefit plans, which may be revised at any time at the Company’s
discretion. A summary of the Company’s benefits is enclosed for your review.
More detailed benefits eligibility and enrollment information will be sent to
you shortly after you begin employment.


This offer is contingent upon a favorable background investigation and a
pre-employment drug screen result. Please find attached the Background
Authorization form that authorizes the above referenced background
investigation, including drug testing, to be conducted. You must sign and
complete the form and return it to my attention before the background
investigation and drug screen can commence. Drug screenings must be completed
within 48 hours of receiving this offer letter. Once we receive the executed
Background Authorization form, you will receive an email from Pembrooke with
instructions for the drug screen process and a Chain of Custody ID number for
specimen collection.


The email from Pembrooke will also contain the addresses and phone numbers of
the lab facilities closest to your home address. To find another lab facility
that may be more convenient for you, please call 1-800-939-4782, Monday – Friday
from 6am to midnight (CST). No appointments are necessary. Please make sure that
you bring the COC Registration number and photo identification, such as your
driver’s license.


The Company is committed to the highest standards of integrity and to treating
its customers, employees, fellow workers, business partners and competitors in
good faith and fair dealing. We expect employees to share the same standard and
values. By accepting this offer, you agree that throughout your employment, you
will observe all of the Company's rules governing conduct of its business and
employees, including its policies protecting employees from illegal
discrimination and harassment, as those rules and policies may be amended from
time to time.


As an employee of MiMedx, you are prohibited from the use or disclosure of
confidential information or trade secrets obtained from your past employers. If
you have any such documents in your possession, you are expected to return them
to the respective organization, and during the course of your employment with
the Company, not bring onto MiMedx premises or utilize in any manner such
documents, confidential


Innovations In Regenerative Biomaterials
MiMedx Group, Inc. | 1775 West Oak Commons Ct NE | Marietta, GA 30062 |
770.651.9100 | Fax 770.590.3550 | www.mimedx.com

--------------------------------------------------------------------------------





information or trade secrets. While you have not made the Company aware of any
such information in your possession, we urge you to abide by this prohibition if
such information is currently in your possession.


This offer of employment is contingent on the absence of any restrictive
covenants that would prevent you from conducting the duties and responsibilities
of your position with MiMedx. By your acceptance of this offer, you represent
that you are not a party to any non-disclosure, restrictive covenant or
invention assignment agreements. If you become aware of any such agreements to
which you are a party, by your acceptance of this offer, you agree to provide us
with a copy of such additional agreements.


As a condition of your employment, you will be required to sign and comply with
the enclosed MiMedx Confidentiality and Non-Solicitation Agreement, MiMedx
Employee Inventions Assignment Agreement, and MiMedx Non-Competition Agreement.
If the provisions of this offer are agreeable to you, please sign this letter to
indicate your acceptance and return one copy along with the above-referenced
agreements in the enclosed self-addressed envelope.


Bob, I am delighted to extend this offer to you and look forward to an exciting
and mutually rewarding business association. We look forward to your joining
MiMedx. Please feel free to contact me via email or on my cell phone at
404-796-5670 if you have any questions.


Sincerely,


/s/ Lee Ann Lawson


Lee Ann Lawson
Senior Vice President, Human Resources


cc: Tim Wright
             
  
ACCEPTANCE
I have read and understand the foregoing which constitutes the entire and
exclusive agreement between the Company and the undersigned and supersedes all
prior or contemporaneous proposals, promises, understandings, representations,
conditions, oral or written, relating to the subject matter of this agreement. I
understand and agree that my employment is at-will and is subject to the terms
and conditions contained herein.


/s/ Robert B. Stein                                August 1, 2020

--------------------------------------------------------------------------------

Robert B. Stein                                        Date








Innovations In Regenerative Biomaterials
MiMedx Group, Inc. | 1775 West Oak Commons Ct NE | Marietta, GA 30062 |
770.651.9100 | Fax 770.590.3550 | www.mimedx.com